Broyles, C. J.
1. Where a person residing in DeKalb county is indicted in the superior court of Stewart county and gives bond for his appearance in that court (the sureties on the bond residing in Barrow county), the jurisdiction to forfeit the bond, upon the failure of the bail to appear in court at the designated time, is in the superior court of Stewart county. See, in this connection, Fryer v. State, 142 Ga. 83 (82 S. E. 496).
2. Under the above ruling and the agreed statement of facts, the court, sitting by consent without the intervention of a jury, did not err in striking the defendants’ special plea to the jurisdiction of the court, or in finding against their answer, or in rendering a judgment absolute against the sureties on the bond in question.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.